Citation Nr: 9911446	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-02 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for lichen simplex, 
currently rated at 10 percent.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's skin disability is currently productive of 
essentially constant itching.  


CONCLUSION OF LAW

A schedular evaluation of 30 percent for lichen simplex is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(1998).

The RO granted service connection for a skin disorder, 
diagnosed as lichen simplex, in September 1964 and assigned a 
noncompensable (0 percent) evaluation effective from March 
1964.  Thereafter, in March 1997, the RO increased the rating 
to 10 percent effective from January 1996.  A subsequent 
rating decision in October 1997 changed the effective date of 
the 10 percent evaluation to July 1994.

The veteran's skin disorder has been evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806 (1998) for eczema.  A 
10 percent rating is contemplated when the disorder is 
characterized by exfoliation, exudation or itching, if 
involving an exposed surface or an extensive area.  For an 
increased rating to 30 percent, the skin disorder must be 
characterized by constant exudation or itching, extensive 
lesions, or marked disfigurement.  A rating of 50 percent is 
warranted when the skin disorder is productive of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

In relation to the present appeal, VA outpatient records from 
July and August 1994 reflect that the veteran presented with 
complaints of recent eruptions of a skin disorder that had 
existed since active service.  Objective findings included 
multiple hyperpigmented patches on the left arm and face, as 
well as erythema and scaly patches and crusted papules.  The 
final medical impression given was seborrheic dermatitis and 
post inflammatory hyperpigmentation.

VA outpatient records from January 1996 to February 1997 show 
that the veteran presented regularly for treatment of his 
skin disorder.  The veteran commonly complained of 
hyperpigmentation and scaling, tingling, and burning due to 
sun exposure.  In January 1996, hyperpigmentation of the 
periorbital region and a lichenified plaque of the left 
forearm were observed.  The veteran was assessed with 
possible photo exacerbation of atopic dermatitis, rule out 
photosensitivity and post inflammatory hyperpigmentation, 
lichen simplex chronicus of the left arm, and history of 
seborrheic dermatitis.  In May 1996, the left forearm 
exhibited a hyperpigmented lichenified plaque with scaling 
and the right forearm and leg showed hyperpigmentation.  In 
October 1996, it was noted that the veteran was doing well 
with the use of sunscreens and long-sleeved shirts.  
Objective findings in December 1996 and February 1997 
included diffuse darkening of the arms and hyperpigmentation 
of the face.  The veteran was diagnosed with post 
inflammatory hyperpigmentation and subacute cutaneous lupus.

At a VA examination in February 1997, the veteran related a 
history of having a recurrent skin rash since 1962 while he 
was serving on active duty.  The veteran complained of 
itching, pain, disfigurement, and the necessity of avoiding 
sunlight.  The examiner noted that he could make no objective 
findings as the veteran had no rash and was completely free 
of symptoms at the time.  The veteran described the rash as 
occurring on his arms, neck, face, and legs.  He stated that 
it came in patches which were round, elevated, and reddened.  
He noted that he had exacerbations when he was under stress.  
The examiner offered diagnoses of eczema, subacute cutaneous 
lupus, and post inflammatory hyperpigmentation.

Copies of drug prescriptions from 1994 to 1997 indicate that 
medication was regularly prescribed for the treatment of his 
skin disorder and that some of the medication was 
specifically prescribed to alleviate itching.  

An undated letter from Mike Cairns, M.D., a physician at the 
Dayton VA Medical Center, states that he treated the veteran 
in May 1997.  He opined that the veteran suffered from a 
cutaneous disorder which caused his skin to tingle upon sun 
exposure and also caused increased pigmentation.  A VA 
outpatient record from July 1998 made observations of crusty 
lesions and diagnosed the veteran with shingles.  In a 
September 1998 letter, which the veteran requested that the 
Board consider in connection with the current appeal (see 
38 C.F.R. § 1304(c) (1998) regarding waiver of initial RO 
consideration of evidence), Dr. Cairns stated that the 
veteran had been under the care of the Dermatology Clinic for 
the past year and that he was recently diagnosed with herpes 
zoster.  However, the rash had resolved, leaving only dark 
spots where it had occurred.

The veteran testified at a hearing at the RO before the 
undersigned Board member in August 1998 that sun exposure 
caused itching and inflammation of his skin which later 
resulted in permanent discoloration.  The eruptions and 
inflammation caused by the sun would normally last a few 
days.  He described the itching as worse when the sun-induced 
eruptions were present, but he stated that there was always 
some form of itching.  Becoming emotionally upset also 
exacerbated the itching and he took medication on a regular 
basis for the itching.

The veteran stated that the skin disorder mainly affected his 
arms and face, with occasional outbreaks of the legs and 
torso.  He indicated that his forehead and the right side of 
his face were permanently discolored.  The skin disorder did 
not substantially interfere with his employment but it did 
hinder his activities in that he had to avoid sunlight.  The 
veteran recently had shingles, which caused a worse eruption 
of his skin than normally caused by the sun.  He described 
the shingles as lasting for several weeks and being very 
painful.

In summary, the Board finds that the evidence of record most 
nearly approximates the disability picture contemplated for a 
30 percent evaluation under Diagnostic Code 7806 with respect 
to the presence of constant itching.  The veteran has 
received regular treatment and medication for his skin 
disability during the past few years.  He has consistently 
complained of itching and apparently has been regularly 
prescribed medication to alleviate that itching.  Though the 
veteran concedes that the itching becomes less severe when 
his skin is not exposed to sunlight and he was essentially 
asymptomatic on a VA rating examination in 1997, the Board 
finds that the veteran's itching may be described as 
essentially constant an meets the requirement for a 30 
percent rating.  

Although the veteran has been repeatedly diagnosed with post 
inflammatory hyperpigmentation, or darkening, of the skin and 
this hyperpigmentation has largely occurred on the veteran's 
face and forearms, this involvement has not been 
characterized as exceptionally repugnant.  Further, although 
the veteran does appear to have substantial lesions when he 
suffers an outbreak, the medical record does not support 
findings of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations. Therefore, the 
criteria for a 50 percent evaluation are not met at this 
time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589, 593 
(1991).  The Board finds no other rating code, such as Code 
7800 for disfiguring scars of the head, face or neck or Codes 
7801 or 7802 for burn scars, which is appropriate and would 
provide a higher rating.  Further, the Board finds, as did 
the RO, that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  There has been no showing by the veteran that his 
skin disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1998) are not 
met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for a skin disorder is 
granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

